Citation Nr: 1010325	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-13 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a change in an Individualized Extended 
Evaluation Plan (IEEP) or the development of an 
Individualized Written Rehabilitation Plan (IWRP) with a 
specific vocational goal in hospitality management.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1996 to May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Flagstaff, Arizona, Vocational Rehabilitation and Employment 
Division (VR&E), of the Phoenix, Arizona, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  Although 
the issue of whether a request to pursue a vocational goal 
within hospitality management was developed on appeal, the 
Board finds the issue for appellate review is more 
appropriately addressed as provided on the title page of this 
decision.  In April 2008, the Veteran had a hearing before 
the undersigned at the Phoenix RO. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Records show that in June 2005 the Veteran agreed to an 
IEEP with a program goal to determine the feasibility for 
suitable employment.

3.  The Veteran requested a change in the program goal of his 
IEEP on December 19, 2005.

4.  The February 2006 and April 2006 denials of a change in 
an IEEP or the development of an IWRP with a vocational goal 
in hospitality management as not currently reasonably 
feasible when considered in relation to the Veteran's 
circumstances at the time of the determination were not 
improper.

5.  The Veteran did not fully participate in the program 
provided in his June 2005 IEEP and the long-range goal to 
determine the feasibility for suitable employment may not be 
changed.  


CONCLUSION OF LAW

The criteria for a change in an IEEP or the development of an 
IWRP with a specific vocational goal in hospitality 
management has not been met.  38 U.S.C.A. §§ 3101, 3106, 3111 
(West 2002); 38 C.F.R. §§ 21.32, 21.33, 21.35(h), 21.53, 
21.57, 21.86, 21.94, 21.362, 21.364 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an amendment effective August 5, 2009, regulations 
concerning VA's responsibility to provide notification 
regarding information or evidence needed for an individual to 
substantiate a claim for vocational rehabilitation benefits 
and services in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) were codified at 38 C.F.R. 
§§ 21.32, 21.33.  A review of the present record reveals that 
the Veteran was provided adequate notification regarding 
information or evidence needed to substantiate his claim for 
vocational rehabilitation benefits by correspondence dated in 
March 2005.  The Board also notes that the present issue on 
appeal did not arise from the Veteran's initial claim, but 
rather from his request for a change in his vocational 
rehabilitation plan for a specific vocational goal in 
hospitality management.

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Veteran 
was adequately informed of his responsibilities for 
participation in a VA vocational rehabilitation program and 
properly notified when his cooperation and conduct was 
determined to be unsatisfactory.  Further attempts to obtain 
additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

The provisions of Chapter 31, Title 38, United States Code 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. 
§ 3100 (West 2002).

Generally, a veteran seeking Chapter 31 vocational 
rehabilitation training will initially be assigned a specific 
case status of "applicant" and if he or she attends the 
appointment for an initial evaluation progresses to 
"evaluation and planning status."  See 38 C.F.R. § 21.180 
(2009).  During evaluation and planning status it is 
determined whether the veteran has an employment handicap and 
whether achievement of a vocational goal is feasible and a 
plan is developed.  See 38 C.F.R. § 21.184 (2009).  When a 
decision concerning achievement of a vocational goal cannot 
be made during the initial evaluation the veteran may be 
assigned to "extended evaluation status" and extended 
evaluation status is continued whenever a veteran is 
receiving rehabilitation services prescribed in the IEEP.  
38 C.F.R. § 21.188 (2009).  If a veteran completes 
"evaluation and planning status" he or she moves to 
"rehabilitation to the point of employability" status, from 
there to "employment services" status, and from there to 
"rehabilitated" status.  See 38 C.F.R. §§ 21.190, 21.194, 
21.196 (2009).  "Discontinued" status identifies situations 
in which termination of all service and benefits received 
under Chapter 31 is necessary.  38 C.F.R. § 21.198 (2009). 

The term "vocational goal" is defined by statute as gainful 
employment consistent with a veteran's abilities, aptitudes 
and interests.  38 U.S.C.A. § 3101(8) (West 2002).  In order 
to find that the achievement of a particular vocational goal 
is reasonably feasible the facts must show that the effects 
of a veteran's service-connected and non-service-connected 
disabilities when considered in relation to his circumstances 
do not prevent successful pursuit of a vocational 
rehabilitation program and successful employment.  38 C.F.R. 
§ 21.35(h)(2) (2009).  The term achievement of a vocational 
goal is not currently reasonably feasible means the effects 
of a veteran's disabilities (service-connected and non-
service-connected) when considered in relation to the 
veteran's circumstances at the time of the determination:  
(i) Prevent the veteran from successfully achieving a 
vocational goal at that time; or (ii) Are expected to worsen 
within the period needed to achieve a vocational goal and 
which would, therefore, make achievement not reasonably 
feasible.  38 C.F.R. § 21.35(h)(3).  The criteria for 
achievement of a reasonably feasible vocational goal are: (1) 
a vocational goal has been identified; (2) the veteran's 
physical and mental conditions permit training to begin 
within a reasonable period; and (3) the veteran possesses the 
necessary educational skills and background to pursue the 
goal or will be provided VA services to develop the necessary 
educational skills.  38 C.F.R. § 21.53(d) (2009).

The purpose of an IEEP is to identify the services needed for 
VA to determine the veteran's ability to achieve a vocational 
goal when this cannot reasonably be determined during the 
initial evaluation.  38 U.S.C.A. § 3106 (West 2002); 
38 C.F.R. §§ 21.57, 21.86 (2009).  An IEEP shall include the 
same elements as an IWRP except that the long range goal 
shall be to determine if the achievement of a vocational goal 
is currently reasonably feasible.  38 C.F.R. § 21.86(b)(1).  

The veteran, the counseling psychologist, or the vocational 
rehabilitation specialist may request a change in the plan at 
any time, but a change in the statement of a long-range goal 
may only be made following a reevaluation of the veteran's 
rehabilitation program by the counseling psychologist and 
when:  (1) Achievement of the current goal(s) is no longer 
reasonably feasible; or (2) The veteran's circumstances have 
changed or new information has been developed which makes 
rehabilitation more likely if a different long-range goal is 
established; and (3) The veteran fully participates and 
concurs in the change.  38 C.F.R. § 21.94 (2009).

Under VA law and regulations, the veteran is required to 
cooperate in the completion of the extended evaluation for 
purposes of developing an appropriate rehabilitation plan and 
in the satisfactory conduct and cooperation in developing and 
implementing a program of rehabilitative services under 
Chapter 31.  See 38 U.S.C.A. § 3111 (West 2002); 38 C.F.R. 
§§ 21.362, 21.364 (2009).  

The successful development and implementation of a program of 
rehabilitation services requires the full and effective 
participation of the veteran in the rehabilitation process.  
(1) The veteran is responsible for satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitation services under Chapter 31; (2) The staff is 
responsible for insuring satisfactory conduct and cooperation 
on the veteran's part; and (3) VA staff shall take required 
action when the veteran's conduct and cooperation are not 
satisfactory.  38 C.F.R. § 21.362(a).  

A veteran requesting or being provided services under Chapter 
31 must:  (1) Cooperate with VA staff in carrying out the 
initial evaluation and developing a rehabilitation plan; (2) 
Arrange a schedule which allows him or her to devote the time 
needed to attain the goals of the rehabilitation plan; (3) 
Seek the assistance of VA staff, as necessary, to resolve 
problems which affect attainment of the goals of the 
rehabilitation plan; (4) Conform to procedures established by 
VA governing pursuit of a rehabilitation plan including: (i) 
Enrollment and reenrollment in a course; (ii) Changing the 
rate at which a course is pursued; (iii) Requesting a leave 
of absence; (iv) Requesting medical care and treatment; (v) 
Securing supplies; and (vi) Other applicable procedures; and 
(5) Conform to the rules and regulations of the training or 
rehabilitation facility at which services are being provided.  
38 C.F.R. § 21.362(c).

If VA determines that a veteran has failed to maintain 
satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably likely to be effective, 
discontinue services and assistance to the veteran, unless 
the case manager determines that mitigating circumstances 
exist.  In any case in which such services and assistance 
have been discontinued, VA may reinstitute such services and 
assistance only if the counseling psychologist determines 
that:  (1) The unsatisfactory conduct or cooperation of such 
veteran will not be likely to recur; and (2) The 
rehabilitation program which the veteran proposes to pursue 
(whether the same or revised) is suitable to such veteran's 
abilities, aptitudes, and interests. 38 C.F.R. § 21.364(a).

When the case manager determines that the veteran's conduct 
and/or cooperation are not in conformity with provisions of § 
21.362(c), the case manager will:  (1) Discuss the situation 
with the veteran; (2) Arrange for services, particularly 
counseling services, which may assist in resolving the 
problems which led to the veteran's unsatisfactory conduct or 
cooperation; (3) Interrupt the program to allow for more 
intense efforts, if the unsatisfactory conduct and 
cooperation persist.  If a reasonable effort to remedy the 
situation is unsuccessful during the period in which the 
program is interrupted, the veteran's case will be 
discontinued and assigned to "discontinued" status unless 
mitigating circumstances are found.  When mitigating 
circumstances exist the case may be continued in 
"interrupted" status until VA staff determines the veteran 
may be reentered into the same or a different program because 
the veteran's conduct and cooperation will be satisfactory, 
or if a plan has been developed, to enable the veteran to 
reenter and try to maintain satisfactory conduct and 
cooperation.  Mitigating circumstances include: (i) The 
effects of the veteran's service and nonservice-connected 
condition; (ii) Family or financial problems which have led 
the veteran to unsatisfactory conduct or cooperation; or 
(iii) Other circumstances beyond the veteran's control.  
38 C.F.R. § 21.364(b). 

VA regulations provide that a veteran may be inducted into a 
vocational rehabilitation program retroactively when all of 
the following conditions are met: (i) The period for which 
retroactive induction is requested is within the veteran's 
basic period of eligibility or extended eligibility; (ii) The 
veteran was entitled to disability compensation during the 
period for which retroactive induction is requested, and met 
the criteria of entitlement to vocational rehabilitation for 
that period; and (iii) The training the veteran pursued 
during the period is applicable to the occupational objective 
that is confirmed in initial evaluation to be compatible with 
his or her disability, consistent with his or her abilities, 
interests, and aptitudes, and otherwise suitable for 
accomplishing vocational rehabilitation.  A veteran shall not 
be inducted into a vocational rehabilitation program 
retroactively if any of the following conditions exist even 
though all those conditions are met:  (i) Timely induction 
was prevented by the veteran's lack of cooperation in 
completing an initial evaluation; (ii) The veteran has 
previously received benefits under another VA program of 
education or training for any period for which retroactive 
benefits are being requested under chapter 31; (iii) A period 
of extended evaluation is authorized to determine the 
reasonable feasibility of a vocational goal; or (iv) The 
veteran's claim is not received within the time limits.  
38 C.F.R. § 21.282 (effective until February 19, 2010). 

Effective February 19, 2010, retroactive induction into a 
rehabilitation program may be authorized for a past period 
under a claim for vocational rehabilitation benefits when all 
of the following conditions are met:  (1) The past period is 
within- (i) A period under § 21.40(c) during which a 
servicemember was awaiting discharge for disability; or (ii) 
A period of eligibility under §§ 21.41 through 21.44 or 38 
U.S.C. 3103. (2) The individual was entitled to disability 
compensation under 38 U.S.C. chapter 11 during the period or 
would likely have been entitled to that compensation but for 
active-duty service. (3) The individual met the criteria for 
entitlement to vocational rehabilitation benefits and 
services under 38 U.S.C. chapter 31 in effect during the 
period. (4) VA determines that the individual's training and 
other rehabilitation services received during the period were 
reasonably needed to achieve the goals and objectives 
identified for the individual and may be included in the plan 
developed for the individual (see §§ 21.80 through 21.88, and 
§§ 21.92 through 21.98). (5) VA has recouped any benefits 
that it paid the individual for education or training pursued 
under any VA education program during any portion of the 
period. (6) An initial evaluation was completed under 
§ 21.50. (7) A period of extended evaluation is not needed to 
be able to determine the reasonable feasibility of the 
achievement of a vocational goal.  38 C.F.R. § 21.282 
(effective February 19, 2010); see 75 Fed. Reg. 3165 (Jan. 
20, 2010).

In this case, the Veteran was determined to have met the 
qualifications for basic entitlement to Chapter 31 benefits 
because he has a service-connected disability that is rated 
greater than 20 percent disabling, was found to have a 
serious employment handicap; and was found by VA to be in 
need of rehabilitation because of that handicap.  An April 
2001 rating decision assigned a 30 percent disability rating 
for left knee patello-femoral syndrome effective from March 
12, 1999.  

VA records show that the Veteran agreed to an IWRP in August 
2002 with a program goal to obtain and maintain entry level 
employment in the occupation goal of an aerospace engineer.  
The plan was discontinued in March 2004 when the Veteran 
withdrew from training because he wanted to pursue additional 
military service.  It was noted that the Veteran reported he 
had 88 college credits and a 2.1 grade point average.  

In documents apparently received in February 2005 the Veteran 
requested entitlement to additional VA vocational 
rehabilitation services and indicated an interest in hotel 
and restaurant management.  He noted that he was unable to do 
labor or warehouse work because of his service-connected left 
knee.  VA treatment records dated in February 2005 show the 
Veteran underwent left knee surgery in 2000 and that he 
ambulated well and reported no acute complaints.  He signed 
an initial evaluation process agreement in March 2005.  A May 
2005 VA learning disabilities evaluation included 
psychological test findings and diagnoses of learning 
disorder, not otherwise specified, and schizotypal 
personality disorder.  It was noted the learning disorder 
indicated a significant difficulty in mastering college level 
coursework due to sequential process deficits in reading rate 
and comprehension, speed of cognitive processing, mild 
distractibility/impulse control concerns, and psychosocial 
and related interpersonal difficulty.  Counseling records 
dated in March 2005 noted the Veteran's knee disability 
limited his ability in prolonged standing, walking, climbing, 
kneeling, and squatting.  It was noted that he had expressed 
an interest in an occupational goal of hotel/restaurant 
management which he believed would be essentially sedentary 
in nature.  The counseling psychologist stated his opinion 
that based upon the available occupational research that this 
goal required prolonged standing that was not appropriate for 
him.  An agreement as to appropriate vocational goal was not 
made during the evaluation and the Veteran agreed to an IEEP 
in June 2005 with a program goal to determine the feasibility 
for suitable employment.  

Records show the Veteran requested a change in the program 
goal of his IEEP to allow him to attend college for a degree 
in hospitality management on December 19, 2005.  He also 
stated that he had been unable to attend counseling 
appointments due to conflicts with his school schedule and 
requested that he be provided a new vocational rehabilitation 
counselor because of a personality conflict.  He asserted 
that his counselor had acted maliciously to cause conflict in 
order to get him out of the program.

VA vocational rehabilitation counseling reports in December 
2005 noted the Veteran had not attended insight-oriented 
counseling as required by his IEEP and that he had questioned 
the need for such counseling.  It was noted that although he 
had completed some of the objectives of his IEEP his 
employment feasibility was still questionable.  In 
correspondence dated in December 2005 the Veteran was 
notified that his continued participation in the vocational 
rehabilitation program required that he complete 
psychotherapy.  Records show he was notified in February 2006 
that he had been discharged from counseling treatment for 
failing to report for four out of seven scheduled 
appointments.  A February 2006 counseling report noted the 
Veteran was informed that because his orthopedic disorder was 
expected to worsen over time it would be unethical to train 
him for a position that would aggravate his symptoms.  It was 
further noted that because of his personality disorder he 
would likely struggle in a management position and that he 
had not demonstrated the ability to problem-solve, manage his 
time, or use good judgment which were characteristics of 
management careers.  The report noted the Veteran stated that 
he was unwilling to change his goal.  

In his March 2006 notice of disagreement the Veteran reported 
that although his knee was injured by prior service he had 
maintained the ability to walk and stand.  He stated he was 
making A's in his classes in the hotel and restaurant 
management program and that he expected to make the dean's 
list that semester.  He noted he was participating in an Army 
ROTC physical fitness program and provided a statement from 
his military science professor indicating that he was able to 
pass alternative physical conditioning requirements without 
any issues.  He submitted additional documents in support of 
his claim, including correspondence dated in March 2006 from 
an instructor of the Northern Arizona University School of 
Hotel and Restaurant Management noting that he was an 
excellent student who displayed the skills necessary to 
manage employees in that industry.  A March 2006 medical 
opinion noted the Veteran had been under the physician's care 
at a VA clinic since 2005 and that since his recovery had not 
shown any left knee physical impairment.  He was able to 
ambulate and bipedestate effortlessly with no physical 
impairment.  It was the physician's opinion that his physical 
condition would have no bearing on his career in hospitality 
management.  

An April 2006 VA administrative decision noted that the 
Veteran had a service-connected left knee disability and a 
nonservice-connected schizotypal personality disorder.  It 
was noted that "O*NET" resources indicated hospitality 
management duties required standing 84 percent of the time 
and that occupations in management required a high degree of 
interpersonal communications skills.  The evidence was also 
noted to indicate that the Veteran had a tendency to set 
unrealistic goals and to not follow sound vocational 
counseling.  It was noted that he was attending classes for a 
degree in hospitality management at his own expense, but that 
he had been advised that he would have Chapter 31 support for 
this goal.  The development of an IWRP with a vocational goal 
of hospitality management was not supported and it was noted 
that this goal was considered to be inconsistent with the 
Veteran's assessed interests, skills, and abilities.  

VA treatment records dated in June 2006 noted the Veteran had 
admitted chronic alcohol use on his initial visit and that he 
had been advised to avoid all alcohol products.  An October 
2006 report noted he reported his left knee was unstable and 
that he might require a brace.

In correspondence dated in September 2006 the Veteran was 
notified that his vocational rehabilitation claim was being 
placed into interrupted status and would be discontinued 
unless he responded within 30 days.  Action on the Veteran's 
claim for vocational and rehabilitation services was 
suspended on November 16, 2006, for failure to complete his 
evaluation.  He was notified that he could reopen his claim 
within one year by asking that the process on his claim 
continue, but that after one year he would have to reapply 
for vocational rehabilitation benefits.  

In his May 2007 substantive appeal the Veteran agreed that 
front line hospitality managers were required to be on their 
feet 84 percent of the time, but that this was not true for 
middle and upper management positions.  He expressed his 
opinion that the denial of his claim was due to prejudice and 
bias against him by his counselor.  He submitted documents 
and statements in support of his claim demonstrating his 
academic success in this field and opinions as to his 
expected successful employment.  In subsequent statements and 
personal hearing testimony the Veteran reported that he had 
completed his degree in hotel and restaurant management and 
expressed his opinion that the appeal for a change in the 
vocational goal should be allowed with retroactive 
reimbursement for his educational expenses.  He stated that 
he continued to have problems with his knee when it gave out 
and that he had permanent nerve damage.  

Based upon the evidence of record, the Board finds the 
February 2006 and April 2006 denials of a change in an IEEP 
or the development of an IWRP with a vocational goal in 
hospitality management as not currently reasonably feasible 
when considered in relation to the Veteran's circumstances at 
the time of the determination were not improper.  The 
evidence available at the time of the February 2006 and April 
2006 determinations in this case included probative medical 
evidence demonstrating that the effects of a veteran's 
disabilities at that time would prevent him from successfully 
achieving a vocational goal in hospitality management and 
were expected to worsen within the period needed to achieve 
the vocational goal.  The results of the psychological 
testing and the opinions of the psychologist and vocational 
rehabilitation counselor as to the existing disabilities at 
the time of the February 2006 and April 2006 determinations 
are persuasive.  

The Board further finds the evidence submitted subsequent to 
those determinations does not demonstrate the determinations 
were erroneous.  As noted above, the term vocational goal is 
defined by VA law as gainful employment consistent with a 
veteran's abilities, aptitudes and interests.  See 
38 U.S.C.A. § 3101(8).  A reasonably feasible vocational goal 
is considered to be shown when the effects of disabilities 
considered in relation to other circumstances do not prevent 
successful pursuit of a vocational rehabilitation program and 
successful employment.  See 38 C.F.R. § 21.35(h)(2) (emphasis 
added).  A vocational goal is not currently reasonably 
feasible means the effects of disabilities when considered in 
relation to other circumstances at the time of the 
determination prevents the successful achievement of the a 
vocational goal at that time or may be expected to worsen 
within the period needed to achieve the vocational goal.  See 
38 C.F.R. § 21.35(h)(3) (emphasis added).  Therefore, in 
order to find the February 2006 and April 2006 determinations 
were improper the evidence must demonstrate that the 
diagnosis of a personality disorder was erroneous and that 
his knee disability was not expected to worsen within the 
period needed to achieve successful employment.

The Board notes that in this case there is no medical 
evidence disputing the findings of the May 2005 psychological 
evaluation.  The Veteran has submitted evidence demonstrating 
his academic success, but there is no probative evidence 
indicating the May 2005 finding of a schizotypal personality 
disorder was erroneous.  A subsequent March 2006 medical 
opinion stated the Veteran's physical condition would have no 
bearing on his career in hospitality management; however, an 
October 2006 treatment report noted his left knee was 
unstable.  The Board also finds that the Veteran has not 
provided sufficient evidence demonstrating that he could be 
expected to obtain middle of senior management positions 
without first gaining experience as a front line manager.  A 
position which he has admitted would require additional 
stress to his service-connected knee disability.  Although 
the Veteran's efforts in obtaining his degree are indicative 
of his interest and determination for a career in hospitality 
management, the Board finds the subsequently submitted 
evidence demonstrates more a change in circumstances and 
adjustments or decreases in the severity of his disabilities 
rather than error in the determinations at issue.  

The Board also finds that the Veteran did not fully 
participate in the program provided in his June 2005 IEEP and 
that the long-range goal in that plan to determine the 
feasibility for suitable employment may not now be changed.  
The record shows a discontinued status determination was made 
without indication of any mitigating circumstances.  A 
determination as to whether the Veteran's current or expected 
achievement of a particular vocational goal is now reasonably 
feasible is a matter beyond the scope and jurisdiction of the 
present appeal.  There has been no specific determination as 
to this matter and a determination based upon changed 
circumstances is prohibited due to his conduct in the 
performance in the requirements of the IEEP.  There is also 
no apparent basis in VA law for the retroactive payment of 
education benefits when a vocational goal was not 
established.  Therefore, The Board finds the appeal must be 
denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

Entitlement to a change in an IEEP or the development of an 
IWRP with a specific vocational goal in hospitality 
management is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


